Final order of the County Court of Westchester county reversed, with costs, and the proceeding dismissed, on the ground that the letter of the landlord dated September 6, 1917, removed the cancellation clause from the lease, and that thereafter it was not a part of the terms of the lease. When the renewal agreement between the parties was signed on September 17, 1918, extending the lease “ at the present rental price and under the terms of the present lease,” the “ present lease ” did not contain the cancellation clause. Jenks, P. J., Mills, Rich, Blackmar and Jaycox, JJ., concur.